Citation Nr: 0943955	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for esophageal cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1948 to 
December 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied service connection.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having an atypically 
located poorly differentiated esophageal cancer.  

2.  The Veteran was exposed to asbestos during service.  

3.  Resolving all doubt in his favor, the Veteran's current 
esophageal cancer is related to his active naval service. 


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

There is no controversy that the Veteran has a current 
disability of esophageal cancer.  September 2007 C&P 
Esophagus and Hiatal Hernia Exam.  

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether there is pre-service or post-service 
asbestos exposure.  Id.  Dyment v. West, 13 Vet. App. 141, 
145 (1999) (provisions in manual do not create a presumption 
of asbestos exposure).  

The Veteran was a student before going into the Navy and 
there is no evidence of asbestos exposure before service.  
Similarly, after service, the Veteran worked for  meat-
packing companies.  He denied ever working in electrical or 
insulation or construction jobs, or with plumbing or roofing 
or remodeling.  September 2007 C&P Exam.  

The Veteran reported that he was exposed to asbestos while 
stationed at the Pearl Harbor shipyard working on submarines 
from an auxiliary floating dry dock (the U.S.S. ARD-29).  He 
explained that he worked as a crane operator and as a welding 
inspector.  October 2007 Statement by the Veteran.  He also 
stated that he was a seaman aboard the U.S.S. Everett during 
the Korean Conflict.  He worked with a repair group to put 
the ship back into commission.  He explained that all pipes 
were covered and wrapped with asbestos.  And he worked to put 
tape that he believed had asbestos in it on the pipes.  He 
also worked in the laundry room washing the clothes of all 
those (including firemen) who had been exposed to asbestos on 
the ship.  Finally, he stated that at times, there would be 
asbestos dust on his top bunk when he woke up in the morning 
because the fibers would fall if the pipes were jarred.  
July 2007 Claim; October 2007 Statement by the Veteran; 
September 2007 C&P Exam.      

There is very little detail in the Veteran's personnel file 
about his particular duties during his naval service.  He is 
listed as a seaman who served aboard the U.S.S. Everett.  His 
service treatment records show that before that, he was 
stationed at Pearl Harbor on the U.S.S. ARD-29.  Thus, the 
records in the claims folder are consistent with the 
Veteran's statements. 

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Specifically, a lay person is competent to 
testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (lay 
person competent to testify of the observable series of 
events leading to an injury).  Given the Veteran's account of 
how he may possibly had been exposed to asbestos, the service 
records that are consistent with that account, his Navy Job 
Code as a seaman, the type of ship on which he served, the 
era during which he service, and the duties performed by him, 
the Board finds that the Veteran was exposed to asbestos 
during active naval service.  

There is mixed evidence about whether the Veteran's current 
esophageal cancer is related to his asbestos exposure during 
service.  Two physicians provided nexus opinions.  As persons 
qualified through education, training and/or experience to 
offer medical diagnoses, statements, and opinions, the 
opinions of both doctors are competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  

The Veteran's treating physician (surgeon) submitted a nexus 
opinion.  Dr. Walsh noted that the Veteran was a smoker.  But 
he also found the Veteran's four-year exposure to asbestos to 
be significant.  He pointed out that the Veteran did not have 
a typical-type esophageal cancer in its location because it 
was much higher than he would usually expect.  He stated that 
the esophageal cancer was likely caused by smoking and 
possibly worsened by the exposure to asbestos.  And because 
the tumor was much higher than expected, he stated that it 
very well could be from his exposure to asbestos.  He 
concluded that it was more likely than not that the cancer 
was caused by his asbestos exposure.  June 2007 Nexus Opinion 
by Dr. Walsh.

The September 2007 C&P examiner reviewed the Veteran's claims 
folder, including his personnel file and service treatment 
records.  She recorded his information about possible 
asbestos exposure.  She also noted that the Veteran had more 
than a 50-pack-year history of smoking but had quit smoking 
10 years ago.  The examiner provided an opinion that it was 
less than likely that the Veteran's cancer is associated with 
asbestos exposure.  First, she pointed out that as a seaman, 
the Veteran did not have a Navy Job Code that is associated 
with asbestos exposure.  With respect to his description of 
his duties, she said that during the 3-week period of re-
commissioning the U.S.S. Everett, he had possible asbestos 
exposure for only a few weeks' time.  September 2007 C&P 
Exam.  

Second, she reviewed current literature on internal medicine 
which did not identify asbestos exposure as a risk factor for 
the development of esophageal cancer.  The examiner noted 
particularly that the U.S. Government's Agency for Toxic 
Substances and Disease Registry provides detailed information 
on the health effects of asbestos exposure.  It points out 
that the data for associating asbestos exposure with 
gastrointestinal disorders and cancers other than lung, 
pleura, and peritoneum is not strong, even with individuals 
with many years of exposure to asbestos.  September 2007 C&P 
Exam.  

Third, she stated that it is well known that smokers are at 
increased risk for esophageal cancer.  Since the Veteran had 
a long history of smoking, smoking was more than likely the 
causative factor in the development of his esophageal cancer.  
Finally, she pointed out that the opinion by the Veteran's 
treating physician, Dr. Walsh, was not substantiated by any 
reference to medical literature.  September 2007 C&P Exam.  

The medical evidence in the record supports Dr. Walsh's 
finding with respect to the unusual nature of this Veteran's 
tumor.  In May 2007, when Dr. Walsh was performing an 
endoscopy, he was unable to enter the esophagus or get a 
biopsy due to the location of a large mass at the entry of 
the esophagus at the thoracic inlet.  The upper GI confirmed 
that it looked like either a proximal esophageal mass or 
hypopharynx and pharyngeal tumor.  The following day another 
doctor used a rigid laryngoscope to open the passage so that 
tissue was obtained for biopsy.  The final diagnosis was 
proximal, poorly differentiated esophageal cancer.  May 2007 
Records of Regional West Medical Center.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The VA report is 
couched in very definite terms.  The facts relied upon by the 
examiner are consistent with the evidence of record.  Her 
opinion for the most part is based on several factors to 
determine the likelihood that any esophageal cancer would be 
caused by asbestos exposure.  It is a well-reasoned opinion 
supported by medical literature and the facts in the record.  
The Board finds the report to be very credible.  However, the 
examiner did not address/discuss the unusual location of the 
Veteran's tumor and the role that location played in the 
development of the tumor.  The opinion is nevertheless quite 
credible.

But Dr. Walsh's opinion is also very credible.  Rather than 
focusing on the general likelihood of esophageal cancer being 
the result of asbestos exposure, he focused on the facts of 
this particular Veteran-the unusual location of the tumor, 
the initial thought that it could be pharyngeal in nature, 
and the Veteran's level of exposure to asbestos.  While he 
believed that the cancer was likely caused by smoking, he 
also stated that it was more likely than not that the cancer 
was caused by asbestos exposure or that the exposure 
predisposed (increased the risk) the Veteran to developing 
cancer from smoking.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Given two competent, credible reports that reach 
opposite conclusions, the Board resolves reasonable doubt in 
favor of the Veteran.  Thus, service connection is warranted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER


Service connection for esophageal cancer is granted, subject 
to the criteria governing payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


